DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, lines 6 and 13, “in response to detecting a cardiac arrhythmia condition” and “for use in detecting the cardiac arrhythmia condition” are vague.  It is unclear if the claim is setting forth any element that actually detects the cardiac arrhythmia condition, or just that the system has the capability to use the heart rate for detecting an arrhythmia condition.  It is suggested to state a positive structural limitation, such as “and using the default heart rate calculation to detect the cardiac arrhythmia condition”.    Similarly, an element should be set forth for producing/delivering the “treatment”.  In line 15, “based on detected patient activity…” makes the claim incomplete for omitting an element to first detect patient activity in order for the mode to be changed or “based” on it.  If the mode is changed/based on the activity, some element must first be set forth in the claim to detect activity.
In claim 5, lines 3 and 4, “default…threshold” and “an activity threshold” are inferentially included.  It is unclear if they are being positively recited or functionally recited.  If they are being positively recited it is suggested to first state the device further comprises the thresholds. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 5, 9-13, and 16-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Donnelly et al (2010/0298899).  Donnelly discloses a wearable vest defibrillator having monitoring and therapy electrodes (e.g. figure 1, paras. 25, 105, 27, etc.), a processor for calculations (e.g. figured 2, 3, etc.) with an audible input/output user interface (e.g. paras. 37-39, 61, etc.) and an accelerometer/motion detector (e.g. figures 2, 3, paras. 28, etc.) to detect motion/activity to change the calculation used for detecting arrhythmias between a no motion calculation to a motion calculation using heart rate (e.g. paras. 49, 51, 102, etc.) where if there is activity and the heart rate indicates a cardiac condition, then no therapy is delivered compared to when there is no activity.  For claims 5 and 12, as the system uses two different calculations to determine if there is an arrhythmia, where a high heart rate is not indicated as an arrhythmia during activity compared to no activity, it must necessarily have a default and an activity threshold which represents an ECG threshold that is changed based on degree of activity.  For claim 10, there must necessarily be some particular motion threshold since the system must make a determination of when to switch to activity mode.  Donnelly discloses that a noise event/false positive alarm can be detected using movement of the ECG electrodes during the activity mode (e.g. paras. 71-73, etc.) and uses a manual button or cough that can be used to indicate the activity mode (e.g. paras. 49-52, 61, etc.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al (2016/0074667).  Sullivan discloses a wearable vest defibrillator having monitoring and therapy electrodes (e.g. para. 25, figures 1, 2, etc.), a processor for calculations (e.g. figure 2, para. 47, etc.) with an audible input/output user interface (e.g. paras. 34, etc.) and an accelerometer/motion detector (e.g. paras. 39, 66-70, etc.) to detect motion to change the calculation used for detecting arrhythmias between a no motion calculation to a motion calculation (e.g. paras. 97-101, 60, 85, etc.).  Sullivan states that heart “rhythm” is used for the different calculations to detect arrhythmias and that a manual button can be used to indicate the activity mode (e.g. paras. 114-123, etc.) and that the different calculations have different thresholds and change the threshold based on the degree of motion (e.g. paras. 101-103, etc.), but does not specifically disclose how the heart rhythm calculations are performed.  However Sullivan also discloses heart rate can be used to determine fibrillation (e.g. para. 37, etc.) and that the audible user interface can be used as input and output. It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Sullivan, with the heart rhythm arrhythmia detection using heart rate calculations—i.e. beats per minute— and using a substitute manual input, such as an audible input, as is well known and common knowledge in the art, since it would provide the predictable results of a simple conventional beat per minute limit to determine whether the patient is in fibrillation or not and allowing the patient to speak the input for those patients who may be physically unable to press a button or move.  
Claims 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al.  Donnelly discloses that heart sounds and coughing can be audibly detected and that noise can be detected and may interfere with the sensed signals, and that movement can indicate a false arrhythmia, but does not disclose that the audible interface can be used to change to an active mode from default and that the noise (or movement is considered noise) is used to classify the event as a false positive alarm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Donnelly, with the audible interface can be used to change to an active mode from default and that the noise (or movement is considered noise) is used to classify the event as a false positive alarm, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of allowing the patient to verbally state they are in an active state so they are not shocked, allow patients who can’t move to indicate an active state, and/or allowing the device to easily sense user motion from audible sounds of the sensor moving over the skin, and indicating noise in the system memory or to a patient as a false alarm to allow the physician or patient to know why a shock was not delivered.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by amendment.  In addition, the applicant argument that the limitations of claim 5 were added to claim 2 and therefore the 102 and 103 rejections in view of Donnelly or Sullivan are traversed is not persuasive as the argument does not specifically point out how claim 2’s limitation overcome Donnelly or Sullivan.  It is noted that the claims were rejected because of numerous 112b issues making them difficult to interpret and understand as to what was being previously recited.  In addition, that claim 5 has been heavily amended and it is unclear what specific claim limitation from claim 5 was added to claim 2 to make the claims allowable over the prior art.  The 102 and 103 rejections above address claim 2’s limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        1/25/22